Exhibit 10.6

PROMISSORY NOTE

$500,000.00

August 7, 2009
Louisville, Kentucky


     For value received, Beacon Enterprise Solutions Group, Inc., a Nevada
corporation (the “Borrower”) promises to pay to the order of John D. Rhodes
Family Limited Partnership (the “Lender”), at 916 Woodland Drive, Elizabethtown,
Kentucky 42701 or such other address as the holder hereof may direct, the
principal sum of Five Hundred Thousand Dollars ($500,000.00).

     This Note shall not bear interest. The entire outstanding principal balance
of this Note shall be due and payable on September 6, 2009 (the “Maturity
Date”). All or any part of the outstanding principal amount of this Note may be
prepaid at any time without penalty.

     Failure of the holder of this Note to exercise any of its rights and
remedies shall not constitute a waiver of any provision of this Note or of any
of such holder’s rights and remedies, nor shall it prevent the holder from
exercising any rights or remedies with respect to the subsequent happening of
the same or similar occurrences. All remedies of the holder hereof shall be
cumulative to the greatest extent permitted by law. Time shall be of the essence
for all payments hereunder.

     This Note shall not be deemed to be in default until the holder makes
written demand payment hereunder on or after the Maturity Date (as may be from
time to time amended) and, upon the failure of the Borrower to pay the
outstanding principal amount hereunder within five (5) business days of the
receipt of such demand, the holder declares a default by written notice of such
declaration to the Company. If there is any default under this Note, and this
Note is placed in the hands of an attorney for collection, or is collected
through any court, including any bankruptcy court, the Borrower promises to pay
to the order of the holder hereof such holder’s reasonable attorney’s fees and
court costs incurred in collecting or attempting to collect or securing or
attempting to secure this note or enforcing the holder’s rights with respect to
any collateral securing this note, to the extent allowed by the laws of the
Commonwealth of Kentucky or any state in which any collateral for this note is
situated.

     This Note has been delivered in, and shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky.

     All parties to this instrument, whether makers, sureties, guarantors,
endorsers, accommodation parties or otherwise, shall be jointly and severally
bound, and jointly and severally waive presentment, demand, notice or dishonor,
protest, notice of protest, notice of nonpayment or nonacceptance and any other
notice and all due diligence or promptness that may otherwise be required by
law, and all exemptions to which they may now or hereafter be entitled under the
laws of the Commonwealth of Kentucky, of the United States of America or any
state thereof. The holder of this instrument may whether one or more times, with
or without notice to any party, and without affecting the obligations of any
maker, surety, guarantor, endorser, accommodation party or

--------------------------------------------------------------------------------



any other party to this note (1) extend the time for payment of either principal
or interest from time to time, (2) release or discharge any one or more parties
liable on this note, (3) suspend the right to enforce this note with respect to
any persons, (4) change, exchange or release any property in which the holder
has any interest securing this Note, (5) justifiably or otherwise, impair any
collateral securing this note or suspend the right to enforce against any such
collateral, and (6) at any time it deems it necessary or proper, call for and
should it be made available, accept, as additional security, the signature or
signatures of additional parties or a security interest in property of any kind
or description or both.

 

/s/ Bruce Widener
Bruce Widener, Chief Executive Officer
Beacon Enterprise Solutions Group, Inc.


-2-

--------------------------------------------------------------------------------